NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 31, 2022 has been entered.
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on May 31, 2022.
ALLOWABLE SUBJECT MATER 
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Apparatus That Makes A Notification Regarding A Quantity Of A Consumable Based On Resource Information Acquired From An Image Output Apparatus, Information Processing System, And Method.
Claims 1–9, 11–16 and 18 are allowed. Claims 1, 11 and 18 are independent claim. Claims 2–9 depend on claim 1 and claims 12–16  depend on claim 11.
Claims 1, 11 and 18 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 11 and 18.  
Claims 1, 11 and 18 recites the following specific features as shown in the excerpt below:
[1] “[…] a generation unit that generates notification information indicating a quantity or amount of the consumable based on the resource information acquired from the image output apparatus; and 
a notification unit that makes a notification of the notification information generated by the generation unit, 
wherein the acquisition unit acquires the resource information of a plurality of types of consumables from each of a first image output apparatus and a second image output apparatus, 
the generation unit generates the corresponding notification information for each of the plurality of types based on the acquired resource information, and 
the notification unit makes a notification of the notification information for each of the plurality of types, 
wherein a notification based on identification information of the image output apparatus and identification information of a predetermined mounting position which mount the consumable and is provided in the image output apparatus is made in the information processing apparatus in a case where the resource information is not acquired with respect to the predetermined mounting position.” 
[11] “[…] a notification unit that makes a notification of the notification information transmitted from the information processing apparatus, 
wherein the acquisition unit acquires the resource information of a plurality of types of consumables from each of a first image output apparatus and a second image output apparatus, 
the generation unit generates the corresponding notification information for each of the plurality of types based on the acquired resource information, and 
the notification unit makes a notification of the notification information for each of the plurality of types,
wherein a notification based on identification information of the image output apparatus and identification information of a predetermined mounting position which mount the consumable and is provided in the image output apparatus is made in the information processing apparatus in a case where the resource information is not acquired with respect to the predetermined mounting position.” 
[18] “[…] making a notification of the generated notification information, 
wherein in the acquiring, the resource information of a plurality of types of consumables is acquired from each of a first image output apparatus and a second image output apparatus, 
in the generating, the corresponding notification information is generated for each of the plurality of types based on the acquired resource information,
in the making the notification, a notification of the notification information for each of the plurality of types is made, and 
wherein a notification based on identification information of the image output apparatus and identification information of a predetermined mounting position which mount the consumable and is provided in the image output apparatus is made in the information processing apparatus in a case where the resource information is not acquired with respect to the predetermined mounting position.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Hachiya (2018/0241833), Yasuda et al. (2016/0306596) and Shimbori et al. (2004/0204986), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 11 and 18 are allowable over the prior art of record. It follows that claims 2–9 and 11–16 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Morovic et al. (10,326,910)
Describes an use of three-dimensional threshold matrices in the production of three-dimensional objects. In one case, data values for a three-dimensional matrix for use in halftoning are assigned based on a structural volume coverage representation. In certain described cases, the structural volume coverage representation defines a probabilistic distribution of at least two different structures available for the production of the three-dimensional object. A comparison is performed based on data values for the structural volume coverage representation. The output of the comparison is a data value to be assigned to the three-dimensional matrix. The resultant three-dimensional matrix is used in a halftoning operation to control a structure distribution in the three-dimensional object.
Tamura (9,646,367)
Describes an edge enhancement processing is executed by obtaining a sum of whiteness degrees around a target pixel, to which edge enhancement is to be applied, and by adjusting the amount of edge enhancement such that the degree of edge enhancement decreases as the sum of whiteness degrees increases, and the degree of edge enhancement increases as the sum of whiteness degrees decreases. A whiteness degree is a value indicating the extent to which a pixel is close to white, and a sum of whiteness degrees indicates the extent to which the color around the target pixel is whitish.
Subbaian et al. (9,167,129)
Describes a method of segmenting an image into halftone and non-halftone regions includes: processing a pixel block of a grayscale image using a thresholding algorithm and an intensity threshold to form a binary block, the pixel block including grayscale pixels with intensity values, the binary block including binary pixels with binary values; identifying a pixel group in the binary block, wherein the pixel group includes connected pixels represented by a select binary value, wherein pixels in the pixel group adjacent to pixels of the pixel block represented by another binary value are identified as boundary pixels of the pixel group; and processing the pixel group using a scale invariant feature transform (SIFT) algorithm to extract key points from the pixel group to form a key point map in conjunction with segmenting the grayscale image into halftone and non-halftone regions. An image processing device for performing the method is also provided. 

Table 1
 CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672